In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 14-1638

BRIAN JONES,
                                                Petitioner-Appellant,

                                  v.


KIM BUTLER, Warden,
                                                Respondent-Appellee.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 13-C-3838 — Matthew F. Kennelly, Judge.


  ARGUED SEPTEMBER 26, 2014 — DECIDED FEBRUARY 3, 2015


    Before FLAUM, MANION, and KANNE, Circuit Judges.
    MANION, Circuit Judge. Petitioner Brian Jones seeks post-
conviction review of his convictions in Illinois state court for
first-degree murder and first-degree attempted murder under
28 U.S.C. § 2254. He seeks relief on three separate grounds: that
his convictions were based on insufficient evidence; that he
received ineffective assistance from his trial and appellate
counsel; and that his rights to due process were violated by the
2                                                    No. 14-1638

denial of a post-conviction petition. We affirm the district
court’s denial of habeas relief.
                         I. Background
    In § 2254 proceedings, federal courts are foreclosed from
fact-finding. We therefore defer to the findings of the Illinois
trial court, which have not been challenged and are presumed
to be correct unless rebutted by clear and convincing evidence.
28 U.S.C. § 2254(e)(1); Harris v. Thompson, 698 F.3d 609, 613 (7th
Cir. 2012).
     Brian Jones was tried in a bench trial for the first-degree
murder of Kenneth Dunne and the first-degree attempted
murder of Lance Priest. People v. Jones, No. 1-01-947, slip. op.
(Ill. App. Aug. 6, 2002). The trial focused on a shooting that
took place at 91st Street and Ashland Avenue in Chicago
during the early morning (1:45 a.m.) of August 17, 1998.
    Priest served as the State’s primary witness. He testified
that Jones, whom he knew from the neighborhood as “Bird,”
was a member of the Blackstones gang. Priest and Dunne were
standing in front of a liquor store speaking to Raleigh Pritchett,
who was sitting in his car. At that moment, Jones approached
from a distance of seventy-five feet, and said “what’s up
folks.” After saying this, Jones, who was wearing jeans and a
blue and white checkered shirt, reached into his waistband for
a gun, whereupon Priest and Dunne immediately set off
running. Jones opened fire. As he was running, Priest looked
back momentarily and saw Jones shooting at them.
    Dunne was fatally shot and fell to the ground. As Priest
attempted to assist Dunne, he saw a red car approach, causing
No. 14-1638                                                     3

him to flee several blocks away. By the time Priest returned to
Dunne, police officers had arrived. Priest described the shooter
to the police, including that he wore a blue and white check-
ered shirt. Priest identified Jones from a photograph produced
by the police. While speaking with the officers, he spotted
Jones driving the red car and alerted the police, who started
running towards the car as it drove away. A few hours later,
the officers took Priest to the apartment of Lasandra Mathies,
where they had apprehended Jones. There, Priest once again
identified him as the shooter.
   Chicago police officers Don Ordanas and Richard Maxwell
corroborated Priest’s account of the incident with the red car.
The car, with its engine still warm, was found at a nearby
vacant lot. Police found Jones shirtless and running down the
back stairs of the building in which Lasandra Mathies’s
apartment was located. The officers identified Jones as the
driver of the red car. They also recovered a blue and white
checkered shirt from the apartment, which Sergeant Anita
Medina identified as the shirt that Jones was wearing as he
drove the car.
    Raleigh Pritchett testified that he was sitting in his car
speaking with Priest and Dunne at the time of the shooting.
Pritchett stated that a man approached, said “what’s up folks,”
and began shooting. Altogether, the man fired nine or ten
shots from a distance of fifteen to twenty feet. Despite the hour,
the area was well-lighted, “like almost broad daylight.”
Although he was unable to see the man’s face, he described the
shooter as a brown-skinned black man wearing blue jeans and
a blue and white checkered shirt. Pritchett did not recognize
4                                                  No. 14-1638

the man and could not say from which direction the man
approached.
    Another witness, Sharee Jackson, testified that she saw
Jones at the apartment of her cousin, Lasandra Mathies, on the
night of the shooting. She described him as wearing a blue and
white checkered shirt and carrying a black gun in his pants. At
about 1 a.m., Jones left the apartment with Byron Manson to
get cigarettes. Over the course of her testimony, Jackson
offered various versions of a statement she heard Jones make
when he returned home. On direct examination, she claimed
that she heard Jones say “I shot a moe”—the term “moe”
signifying a member of the Blackstones gang. On cross-
examination, Jackson repeated this statement but acknowl-
edged that she did not tell the police about this statement when
she first spoke with them. When asked on re-direct examina-
tion what Jones’s exact words were, Jackson said, “I shot a
moe.” On re-cross examination, Jackson denied telling police
that she heard Jones say “I shot the moe.”
    On cross-examination, Steven Kramer, the defense counsel,
elicited the following testimony from Jackson in an attempt to
impeach Jackson about her statement:
    Q: I want to direct your attention back to the early part of
       June. You remember receiving a call from someone who
       identified himself as Steven Kramer?
    A: Yes.
    Q: And do you recognize that person’s voice as being my
       voice?
    A: Yes.
No. 14-1638                                                    5

   Q: And you answered the phone?
   A: I did.
   Q: And identified you [sic]—telling you my name and who
      I was representing?
   A: Yes.
   Q: You understood I was Brian’s attorney, is that correct?
   A: Yes.
   Q: And I asked if you would mind speaking to me about
      certain things that you had said to the police officers, is
      that correct?
   A: Yes.
   Q: And one of those things I asked you about was whether
      or not you had seen a gun on Brian’s person, is that
      correct?
   A: Yes.
   Q: Do you remember what your response was?
   A: I said yeah.
   Q: You said you did.
   A: Right.
   Q: And did I ask you whether or not Brian had ever made
      a statement to the effect that he had shot the moe or
      something to that effect?
   A: Yes.
   Q: And what did you tell me?
6                                                    No. 14-1638

    A: I said yes.
    Q: You said yes.
    [Assistant State’s Attorney]: I think at this point I have to
interject. Mr. Kramer’s making himself a witness. Mr. Kramer
has just I think made himself a witness, thereby rendering him
unable to be the lawyer.
    [Mr. Kramer]: I may have at this point, Judge.
   [The Court]: I would agree. Although it’s a little different
than a jury.
   [Mr. Kramer]: Exactly. That’s what I would ask the court to
consider. It is a bench trial.
    [Assistant State’s Attorney]: Then again we are going to
have to object to discovery on behalf of defense. We had no
knowledge of this alleged phone call or statement that were
made to Mr. Kramer rendering him a witness. Had we had that
in June when evidently this happened, perhaps something
could have been done.
   [Mr. Kramer]: Judge, I am taken by surprise by her re-
sponse to be honest with this court. I didn’t know it would be
necessary to even get into asking that question. I am surprised
by what her testimony is this afternoon.
   After a break, the trial judge sustained the State’s objection
and prevented defense counsel from perfecting his impeach-
ment testimony.
   Detective Robert Lane testified that he interviewed and
took a statement from Jackson several hours after the shooting.
At that time, Jackson did not state that she heard Jones say, “I
No. 14-1638                                                     7

shot him, moe,” or, “I shot the moe.” Jackson, though, did say
that Jones left the apartment two times that night, but could
not recall whether he left with anyone. Jackson also stated that
she saw Jones with a gun.
    Lasandra Mathies provided alibi testimony for Jones,
stating that he was at her apartment on the night of the
shooting. Around midnight, she left with Jones to buy beer
from a store and they returned immediately afterward. She
testified that Jones again left the apartment at 3 a.m. with
Byron Manson to purchase cigarettes. He did not have a gun
on him when he left, but he did have marijuana. When Jones
returned, he told her that the police chased him. Mathies
admitted to lying to police when she told them that she was the
last person to drive the red car earlier in the evening. On cross-
examination, she stated that she also lied to the grand jury by
testifying that, after purchasing beer, she dropped Jones off
and returned to the apartment without him. Mathies claimed
that she told the grand jury that story in response to threats
from the State’s prosecutor. The State’s prosecutor later
testified that he made no such threats.
    Jones testified on his own behalf. He admitted that his
nickname was “Bird,” and stated that he owned and frequently
wore a blue and white checkered shirt, but that it was a
popular, mass-produced shirt and that others in the neighbor-
hood wore identical shirts. He stated that he left the apartment
with Mathies at approximately 1 a.m. to buy beer and returned
to the apartment immediately afterwards without stopping. He
admitted to driving by the scene of the shooting, but returned
to Mathies’s apartment because he heard one of the Gangster
Disciples say: “There go Bird right there.” Back at the apart-
8                                                    No. 14-1638

ment, he removed his shirt because it was hot. When the police
arrived, he went to the back porch to dispose of marijuana.
    Robert Berk, an expert in trace evidence analysis, testified
that he examined the results of the gunshot residue (GSR) test,
which was performed on Jones’s hands four hours after the
shooting. In Berk’s opinion, the results were inconclusive. Berk
also testified that gunshot residue can be transferred from
hands to clothing through normal activity such as changing a
shirt. Berk testified that neither the government nor the
defense requested that he perform a GSR test on the shirt.
   The trial court found Jones guilty of first-degree murder
and attempted murder and sentenced him to concurrent prison
terms of 45 and 20 years, respectively. He moved for a post-
verdict acquittal on multiple grounds, the most significant of
which was that Priest’s identification was insufficient to
support a conviction and that the weight of the evidence
supported a not-guilty verdict. The trial court denied Jones’s
motion, concluding that Priest knew Jones from the neighbor-
hood, lacked any motive to fabricate testimony, and that his
identification, although brief, took place in a well-lighted area.
   Jones appealed to the Illinois Appellate Court, arguing that
the evidence was insufficient to support his conviction. The
court rejected his argument. People v. Jones, No. 1-01-947, slip.
op. (Ill. App. Aug. 6, 2002).
    In 2009, Jones brought an action arguing that his trial and
appellate counsel were ineffective; additionally, he requested
an evidentiary hearing to consider whether Priest had recanted
his testimony identifying him as the shooter. Upon denial of
that request, Jones argued on appeal that the failure to conduct
No. 14-1638                                                      9

a hearing on this issue violated his rights to due process. The
Illinois Appellate Court denied him relief. People v. Jones, 2012
Ill. App. 1 Div. 102516-U. The Illinois Supreme Court denied
Jones’s petition for leave to appeal on September 26, 2012.
People v. Jones, 979 N.E. 2d. 883 (Ill. 2012).
    On May 23, 2013, Jones brought this habeas corpus petition.
He makes three claims: that there was insufficient evidence to
support a conviction for first-degree murder or attempted first-
degree murder; that his trial and appellate counsel rendered
ineffective assistance; and, that the Illinois Appellate Court
denied his right to due process by not allowing him to present
evidence that Priest had recanted his identification testimony.
The district court held that the evidence was sufficient to
support a conviction and that the failure by the state to grant
a post-conviction evidentiary hearing did not present an issue
of constitutional import. Despite finding that his trial counsel
had been ineffective in failing to perfect the impeachment
testimony of Jackson, the court denied Jones habeas relief as
such failure did not alter the outcome of his trial. Finally,
because the ineffective assistance claim of appellate counsel
was derivative of his claim for ineffective assistance by trial
counsel, it likewise failed. Jones v. Harrington, No. 1:13-cv-3838,
2014 WL 859532 (N.D. Ill. March 3, 2014).
   Jones appeals the district court’s decision to deny his
petition.
                         II. Discussion
   A. Sufficiency of Evidence
10                                                    No. 14-1638

    Jones challenges the sufficiency of the evidence to support
his conviction for first-degree murder and first-degree at-
tempted murder. The standard of review is a rigorous one:
evidence, viewed in the light most favorable to the State, is
sufficient to support a conviction so long as any rational trier
of fact could find the essential elements of the offense to have
been proved beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979). Because we consider this claim on collat-
eral review rather than direct appeal, the Antiterrorism and
Effective Death Penalty Act imposes an additional layer of
defense onto this inquiry: we may grant relief on this claim
only if the Illinois Appellate Court applied the Jackson standard
unreasonably to the facts of Jones’s case. § 2254(d)(1); see, e.g.,
Trejo v. Hulick, 380 F.3d 1031, 1032 (7th Cir. 2004).
     As the sole eyewitness identifying Jones as the shooter,
Priest’s testimony was the driving force behind the State’s case.
It also bore several hallmarks of reliability: it addressed specific
facts and was corroborated by other evidence. Priest knew
Jones for years from the neighborhood and recognized him
immediately as the shooter. Following the shooting, he
provided a detailed description of the clothing worn by the
shooter and verified Jones’s identification from a photograph
obtained by the police after Priest named Jones. Significantly,
Priest provided this description to police before Jones ap-
proached in a red car wearing the exact blue and white
checkered shirt that Priest described the shooter as wearing. At
that brief encounter, Priest identified “Bird” as the driver.
Later, this same blue and white checkered shirt was found near
the shirtless Jones (in Mathies’s apartment) at the time of his
No. 14-1638                                                     11

arrest. Finally, Priest provided an in-person identification of
Jones after his arrest.
    Priest’s testimony was corroborated by other witnesses.
Like Priest, Pritchett testified that the shooter approached the
group, said “what’s up folks,” and opened fire as Dunne and
Priest fled. Jackson testified that Jones was in possession of a
gun when he left Mathies’s apartment at around 1 a.m. Jones
testified that he wore a blue and white checkered shirt on the
night he was arrested. The only conflicting evidence at trial
was the alibi testimony from Mathies and Jones. Mathies’s
testimony, however, loses force because of her relationship
with Jones and because it contradicted her earlier testimony to
the grand jury that she dropped him off on the night in
question and heard gunshots when she returned from the
liquor store.
    The Illinois Appellate Court, reviewing the evidence in the
light most favorable to the State, found sufficient evidence to
support the conviction. In evaluating the reliability of Priest’s
identification, the court considered various factors, including:
that the area was well-lighted; there was nothing obstructing
Priest’s view of the shooter; he saw the shooter’s whole body;
he recognized the shooter as “Bird” from the neighborhood; he
immediately and unequivocally identified the shooter within
minutes of the shooting; he provided a detailed description of
Jones’s clothing; identified Jones in a photograph; and, identi-
fied him once again to the police when he saw him driving the
red car. Taken together, these factors led the court to “conclude
that a rational trier of fact could find Priest’s identification of
defendant sufficiently reliable to sustain defendant’s convic-
12                                                    No. 14-1638

tions.” People v. Jones, 2012 Ill. App. 1 Div. 102516-U at 10
(citing People v. Curtis, 262 Ill. App. 3d 876, 881–82 (1994)).
    There was no legal error in this judgment. Taken as a
whole, the evidence was more than sufficient to support
Jones’s convictions for first-degree murder and first-degree
attempted murder. Even if Priest had been the sole witness to
testify against Jones, his testimony alone would be legally
sufficient to convict Jones. Hayes v. Battaglia, 403 F.3d 935, 938
(7th Cir. 2005) (stating that the “testimony of a single eyewit-
ness suffices for conviction even if 20 bishops testify that the
eyewitness is a liar.”). That Priest’s testimony was corroborated
by other witnesses underscores its sufficiency. Accordingly, the
district court properly denied Jones habeas relief based on the
challenge to sufficiency of the evidence.
     B. Ineffective assistance of counsel
    The Illinois Appellate Court denied Jones’s claim for
ineffective assistance of counsel. We assesses whether this
determination involved an unreasonable application of federal
law. Under Strickland v. Washington, 466 U.S. 668 (1984), to
establish ineffective assistance of counsel, a petitioner must
show two things: that his counsel’s performance fell below an
objective standard of reasonableness, and that he was preju-
diced as a result. Id. at 687–88. The actions or omissions of a
counsel prejudice a party where there is a “reasonable proba-
bility that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different.” Id. at 694.
    Before addressing the most pressing issue—whether Jones’s
trial counsel was ineffective for failing to perfect impeachment
of Jackson—we turn briefly to the other allegations of ineffec-
No. 14-1638                                                       13

tive assistance brought by Jones against his trial counsel. In
short, none of them has merit, and they have been rightly
dispatched by each court that has reviewed them.
     GSR Testing of Jones’s shirt: Jones’s trial counsel made a
tactical decision to forgo gunshot residue testing because this
testing could have proven detrimental to Jones while offering
little chance to improve his case. As things stood, Jones was
able to argue to the jury that the absence of such residue on his
hands played to his favor, and that, by neglecting to test the
shirt, the government failed to establish its burden of proof.
These arguments were available to Jones without testing the
shirt; for this reason, the state appellate court found that
Jones’s trial counsel was not ineffective. In so holding, the
Illinois Appellate Court reasonably applied Strickland.
     Failure to impeach Priest about Dunne’s gang affiliation: Priest
testified that Dunne did not belong to a gang; however, on the
night of the shooting, he told police that Dunne was a fellow
member of the Gangster Disciples. The conclusion of the
Illinois Appellate Court was a correct application of Strickland:
Jones’s counsel made a reasonable decision to forgo the point
rather than impeach Priest on a relatively minor point that
supported the prosecution’s theory that the shooting was
motivated by gang rivalry. The Illinois Appellate Court’s
conclusion was a reasonable application of Strickland.
    Failure to interview or call Manson and Lester: Jones testified
at trial that Manson and Lester were with him at Mathies’s
apartment on the night of the shooting and that he left with
Manson at 3 a.m. to buy cigarettes. Jones’s trial counsel did not
interview either witness, nor did he call them at trial. The
14                                                     No. 14-1638

Illinois Appellate Court recognized that an attorney’s failure to
investigate to ascertain witness testimony can serve as a basis
for ineffective assistance. Here, however, both Manson and
Lester were subpoenaed by the State as prosecution witnesses
but failed to appear. In fact, the Illinois Appellate Court noted
that statements provided by the two men to police on the night
of the shooting would not have supported an alibi defense; the
shootings took place around 1:45 a.m. and the statements
suggest that Jones left the apartment at 1:30 a.m. and returned
an hour later. People v. Jones, Ill. App. at 14. On this account, the
court found that Lester and Manson were properly State
witnesses whose testimony would have rebutted that of Jones
and Mathies. Even if Manson or Lester offered testimony
favorable to Jones, it risked exposing them to significant
impeachment evidence on account of their prior statements
that Jones was not at the apartment or with them at the time of
the shooting. Given these factors, the Illinois Appellate Court
correctly found that the decision to forgo interviewing Manson
and Lester was within the sound discretion of the trial counsel
and was not ineffective assistance.
   Failure to provide notice of alibi defense: The Illinois Appellate
Court reviewed Jones’s claim that counsel did not consult him
about a theory of defense and did not disclose the alibi defense
until after the trial had already begun, in violation of the
discovery rules requiring advance disclosure of this defense.
The court found that Jones had not offered any evidence to
show that he was prejudiced by this failure. This was the
correct holding; Jones does not allege that he attempted to
mount an alibi defense to rebut specific accusations but was
prevented by the trial court for failing to disclose such an alibi
No. 14-1638                                                   15

earlier. Instead Jones argues that because an alibi defense was
potentially available but not utilized by defense counsel, it
must be ineffective assistance. Absent any facts to suggest a
viable alibi defense to rebut specific facts, we cannot find
ineffective assistance of counsel. The failure to call Manson and
Lester was not ineffective assistance because it was unlikely
that either could provide favorable testimony for Jones, still
less develop an alibi defense. In like fashion, this claim fails;
had there been some evidence of a viable alibi defense, Jones’s
argument would have merit. Without such evidence, it does
not. For this reason, he satisfies neither prong of Strickland.
    Cumulative errors: Jones also argues that the errors of trial
counsel, considered together, were sufficiently prejudicial to
warrant a new trial. The Illinois Appellate Court did not
review this claim. The district court concluded that the failure
to review by the Illinois Appellate Court was not error because,
with the exception of the failure to impeach a witness, Jones
had failed to show professionally unreasonable conduct. We
agree. Jones has not established more than one error so there
is no “cumulative” effect; nor can he establish that the case
would have turned out differently as a result of a series of
errors.
   Failure to impeach Jackson: At trial, Jones’s counsel asked
Sharee Jackson questions about a telephone conversation she
had with Jones’s counsel prior to trial. Specifically, Jones’s
counsel questioned Jackson about whether she, in fact, told him
that Jones never said that he “shot the moe.” Jackson denied
saying this to him. The prosecution objected that Jones’s
counsel was making himself a witness. Admittedly caught
unawares by Jackson’s answer, Jones’s counsel acknowledged
16                                                    No. 14-1638

that he “may have” made himself a witness, and abandoned
the line of questioning.
    The Illinois Appellate Court did not hold this to be ineffec-
tive assistance, noting that the cross-examination of Jackson
was not limited to this aborted impeachment. Examining the
record, the court held that “defense counsel extensively cross-
examined Jackson on many issues, including her prior state-
ments regarding defendant’s statement and defendant’s
possession of a gun.” Jones, 2012 Ill. App. at 10. The court noted
that defense counsel called a detective to testify that Jackson
did not report that Jones said: “I shot him, moe.” Further, he
elicited testimony that Jackson did not initially inform police
that Jones had a weapon, but first reported this to police later
when she was at the police station. Noting that the decision not
to impeach a particular witness is normally considered a
strategic choice within the discretion of counsel, the court
found that Jones failed to establish the first prong of Strickland.
It stated: “At worst, with the benefit of hindsight, we could
classify counsel’s decision not to perfect the impeachment
regarding Jackson’s statements to him as a mistake in trial
strategy or an error in judgment.” Id. at 11. Such mistake,
however, did not rise to such level that it rendered the actions
of defense counsel constitutionally defective.
     The district court disagreed with the Illinois Appellate
Court, noting that a “reasonably competent lawyer would have
anticipated an objection to the lawyer’s attempt to impeach a
witness on a prior inconsistent statement heard only by the
lawyer.” Jones, 2014 WL 859532 at *10. The district court noted
that—to avoid exactly this predicament—the normal practice
is for the lawyer to conduct the conversation in the presence of
No. 14-1638                                                     17

a “prover,” that is, a third party who can independently testify
about the contents of the conversation. Id. at 10–11. Jones’s
counsel, of course, failed to do this and found himself in a bind,
having to choose between withdrawing as counsel to serve as
witness or abandoning the attempt at impeachment. He chose
the latter. On this account, the district court noted that the
failure to interview Jackson properly constituted “a failure of
judgment and an absence of strategy,” rather than an exercise
of discretion. In other words, the Illinois Appellate Court erred
in declining to find ineffective assistance by Jones’s counsel.
We agree with the district court that Jones’s counsel was
deficient in failing to prepare for this contingency.
    Finding ineffective assistance, however, is merely the first
half of the Strickland inquiry. Despite finding that Jones failed
to establish the first Strickland prong, the Illinois Appellate
Court evaluated whether Jones was prejudiced by his counsel’s
failure to impeach Jackson. It concluded that Jones was not
prejudiced because, notwithstanding the impeachment of
Jackson, there was considerable evidence supporting a guilty
verdict. Indeed, had defense counsel successfully impeached
Jackson, it still would not have directly addressed the key
evidence of the case: Priest’s multiple identifications of Jones as
the shooter wearing a blue and white checked shirt (and the
discovery of this shirt by police at Mathies’s apartment). In
light of other evidence at trial, the Illinois Appellate Court
found that Jackson’s testimony on this matter was not of
critical importance to the case. The district court agreed that
Jones was not prejudiced by his counsel’s error.
18                                                      No. 14-1638

    So do we. We cannot say that Jackson’s testimony would
have altered the outcome even if the impeachment had been
perfected. At best, it would have cast doubt on Jackson’s
testimony about what Jones said when he returned to the
apartment. The fact remains: whatever Jones may or may not
have said, Priest’s identification of him as the shooter remains
uncontested. Therefore, we agree with the state appellate court
(and district court) in concluding that Jones failed to show a
reasonable probability of prejudice.
    Ineffective assistance of appellate counsel: Jones claims that his
counsel on direct appeal was ineffective for failing to raise
several of the issues discussed above. Because we have found
that Jones cannot satisfy both prongs of Strickland to establish
ineffective assistance of his trial counsel, there is no basis for
finding that his appellate counsel was ineffective. Robertson v.
Hanks, 140 F.3d 707, 712 (7th Cir. 1998).
     C. Denial of Post-Conviction Petition
    Along with his state post-conviction petition, Jones pre-
sented an affidavit from Priest in which he called into question
aspects of his trial testimony identifying Jones as the shooter.
In the affidavit, Priest stated that on the morning of the crime,
the police informed him that they had caught the man who
killed Dunne, led him to an area where they asked him to view
a man wearing a blue and white checkered shirt, and ques-
tioned whether he was the same man who killed Dunne. Priest
stated that he could not see the man’s face because the lights of
the police car were too bright, but he identified the man as the
shooter because the police said they had other evidence
No. 14-1638                                                     19

implicating the man. As a result, he was not certain whether
Jones was the man who killed Dunne.
    The circumstances surrounding the affidavit are murky, to
say the least, as Priest had repudiated the affidavit even before
the defense sought the post-conviction hearing. In its motion,
the defense noted that Priest had retracted the recantation, but
did so after receiving threats that his father, who was incarcer-
ated in Illinois, would serve significant additional time if Priest
did not recant. ECF 2-2 at 541.
    The state trial court denied Jones’s motion. He claims that
this was a violation of his due process rights. The Illinois
Appellate Court affirmed this denial, and the Illinois Supreme
Court denied his petition seeking review of this issue. Finally,
the district court denied this claim as well because, instead of
a constitutional issue, it deemed the issue to be a challenge to
a state court’s interpretation of state law post-conviction
procedures and therefore not cognizable on habeas review.
Jones, 2014 WL 859532 at *13.
     To warrant an evidentiary review on collateral review,
Illinois law requires a “substantial showing” of a constitutional
claim. People v. Edwards, 757 N.E.2d 442, 446 (Ill. 2001). “No
constitutional provision or federal law entitles a defendant to
any state collateral review… .” Jackson v. Duckworth, 112 F.3d
878, 880 (7th Cir. 1997) (citing Pennsylvania v. Finley, 481 U.S.
551, 557 (1987)). Here, we are disinclined to substitute our
judgment for that of the Illinois courts, who did not view
Priest’s recantation sufficiently credible to warrant a hearing.
This decision was within the authority of the Illinois courts and
did not implicate a constitutional claim. See People v. Steidl, 568
20                                                    No. 14-1638

N.E.2d 837, 857-60 (Ill. 1991). Absent a constitutional claim, the
district court was correct in denying habeas relief for the failure
of the Illinois courts to hold an evidentiary hearing.
                        III. Conclusion
   For the foregoing reasons, we affirm the district court’s
dismissal of Jones’s petition for habeas corpus.